FILED
                            NOT FOR PUBLICATION                             FEB 22 2011

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



VILAY SIRIPHONE,                                 No. 09-56504

              Plaintiff - Appellant,             D.C. No. 3:07-cv-01656-L-JMA

       v.
                                                 MEMORANDUM *
ACCEPTANCE INDEMNITY
INSURANCE COMPANY; DOES 1
THROUGH 10, INCLUSIVE,

              Defendants - Appellees.

                   Appeal from the United States District Court
                      for the Southern District of California
                 M. James Lorenz, Senior District Judge, Presiding

                     Argued and Submitted February 10, 2011
                              Pasadena, California

Before: HAWKINS and FISHER, Circuit Judges, and WOLF, Chief District
        Judge.**




        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
          The Honorable Mark L. Wolf, Chief United States District Judge for the
District of Massachusetts, sitting by designation.
      Vilay Siriphone argues Acceptance Indemnity Insurance Company breached

the implied covenant of good faith and fair dealing and breached its insurance

contract in determining the policy benefits due to Siriphone after his auto repair

shop was burglarized. The district court granted summary judgment in favor of

Acceptance on both of Siriphone’s claims. We affirm.

      1. Breach of the implied covenant of good faith and fair dealing. Siriphone

contends Acceptance breached the implied covenant by conducting an inadequate

investigation of his claim and unreasonably delaying settlement. We conclude,

however, that there was no genuine issue of material fact as to whether

Acceptance’s investigation was reasonable. There is no evidence that any error

Acceptance may have made in handling the claim resulted from anything more

than “‘honest mistake, bad judgment or negligence.’” Chateau Chamberay

Homeowners Ass’n v. Assoc. Int’l Ins. Co., 90 Cal. App. 4th 335, 346 (Cal. App.

2001) (quoting Careau & Co. v. Sec. Pac. Bus. Credit, Inc., 272 Cal. Rptr. 387,

399-400 (1990)). Moreover, the delay in settling Siriphone’s claim was justified

by genuine disputes over the interpretation of the policy, the value of the shop’s

standing inventory and the value of the tools stolen. See Guebara v. Allstate Ins.

Co., 237 F.3d 987, 995-96 (9th Cir. 2001). The district court correctly concluded

there was no genuine issue of material fact as to Acceptance’s bad faith.


                                          2
         2. Breach of contract. Siriphone’s breach of contract claim is based on the

same claims mishandling conduct as his claim for breach of the implied covenant

of good faith and fair dealing. The breach of contract claim was therefore properly

dismissed for the same reasons the bad faith claim was dismissed. See Archdale v.

Amer. Int’l Specialty Lines Ins. Co., 64 Cal. Rptr. 3d 632, 647 n.19 (Cal. App.

2007).

         AFFIRMED.




                                           3